         Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    JERRY BROWN                                                                       PLAINTIFF

    V.                                              CIVIL ACTION NO. 3:20-CV-63-DPJ-FKB

    UNITED STATES OF AMERICA,                                                    DEFENDANTS
    DEPARTMENT OF VETERANS AFFAIRS
    AND UNITED STATES OF AMERICA,
    VETERANS’ ADMINISTRATION
    MEDICAL CENTER

                                              ORDER

         Plaintiff Jerry Brown, a former United States Marine, filed this Federal Tort Claims Act

(FTCA) suit alleging negligence and medical malpractice relating to his lung cancer. Defendant

the United States filed an answer, and Brown moved to strike all but one of its affirmative

defenses. Not long after filing his motion to strike, Brown filed a motion for a temporary

restraining order (TRO) and a motion for a hearing. Additionally, Defendant moved to dismiss.

For the following reasons, Brown’s motion to strike [17] is denied, his motion for a TRO [19] is

denied, his motion for a hearing [26] is denied, and Defendant’s motion to dismiss [32] is

granted as to any claims based on the VA’s benefits decision but otherwise denied.1

I.       Background

         As early as 2010, Brown was diagnosed with kidney cancer. Records [32-4] at 15. In

December 2015, while receiving treatment at the Veterans’ Administration Medical Center

(VAMC) facility in Jackson, Mississippi, Brown’s doctors discovered that his kidney cancer had


1
  Brown named “United States of America, Department of Veterans Affairs” and “United States
of America, Veterans’ Administration Medical Center” as Defendants. Am. Compl. [5] ¶¶ 2–3.
“It is well established that FTCA claims may be brought against only the ‘United States,’ and not
the agencies or employees of the United States.” Walters v. Smith, 409 F. App’x 782, 783–84
(5th Cir. 2011). Accordingly, “Defendant,” as used in this Order, refers to the United States.
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 2 of 13




metastasized into his lungs. Id. at 16–17; accord Am. Compl. [5] ¶¶ 12, 14. Brown was

receiving veteran’s benefits from the United States Department of Veterans’ Affairs (VA) at the

time, and due to his lung-cancer diagnosis, he requested a change in those benefits on January 6,

2016. Records [32-4] at 11.

       On January 27, 2019, after reviewing Brown’s medical records, the VA concluded that

Brown’s records “d[id] not show a primary diagnosis of Lung cancer.” Id. at 9. Instead, “[t]he

examiner stated that the evidence of record and available medical and scientific research d[id]

not demonstrate a link between [Brown’s] claimed Lung cancer and” his military service. Id.

       After filing two administrative tort claims with the VA, both of which were denied,

Brown filed this suit alleging negligence and medical malpractice. In its Answer, Defendant

asserts twenty-one affirmative defenses. See Answer [14] at 1–5. Brown, who is proceeding pro

se, has moved to strike the first twenty of those defenses. See Pl.’s Mem. [18] at 2–9.

       Brown also filed a motion for a TRO, saying that on December 18, 2018, he received a

letter from the VA “stating he owe[d] $15,699.60.” TRO [19] at 1. But he later challenged this

debt before the agency and won. Id. at 2 (“On Sept[ember] 16, 2019, Defendant Veteran

Affair[s] ruled the plaintiff did not owe $15,699.60 like they first allege.”). Despite that result,

on June 25, 2020, Brown received a letter claiming that he “[s]till[] owes the $15,699.60.” Id.

Therefore, he requests an order “stopping the Defendant[] from taking any money [p]ending the

resolution of this matter on the merits and order[ing] the Defendant[] to [r]efrain from further

harassing the plaintiff[.]” Id. at 2–3. Brown also requests a hearing, claiming he “can show

[through] his evidence that the Defendant[] and Defendant[’s] Attorneys[] have committed fraud

on the Court.” Pl.’s Mot. [26] at 1.




                                                  2
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 3 of 13




       After briefing concluded on Plaintiff’s motions, Defendant filed a motion to dismiss for

lack of subject-matter jurisdiction. Because that motion potentially impacted the others, the

Court elected to hold the ruling on Brown’s motions and decide everything at once. Briefing on

all pending motions is now closed, and the Court is prepared to rule.

II.    Defendant’s Motion to Dismiss

       A.      Standard

       A motion to dismiss for want of subject-matter jurisdiction falls under Federal Rule of

Civil Procedure 12(b)(1). “The party which asserts jurisdiction bears the burden of proof for a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(1).” Davis v. United States, 597

F.3d 646, 649 (5th Cir. 2009) (citing Ramming v. United States, 281 F.3d 158, 161 (5th Cir.

2001)). “A Rule 12(b)(1) motion should be granted only ‘if it appears certain that the plaintiff

cannot prove a plausible set of facts that establish subject-matter jurisdiction.’” Id. (quoting

Castro v. United States, 560 F.3d 381, 386 (5th Cir. 2009)). When evaluating such a motion, “a

court may evaluate (1) the complaint alone, (2) the complaint supplemented by undisputed facts

evidenced in the record, or (3) the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420,

424 (5th Cir. 2011).

       B.      Lack of Judicial Review

       Brown brings his claims under the FTCA. Am. Compl. [5] ¶¶ 5, 9, 24. That statute

waives the United States’ immunity for “personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Government while acting within the scope of

his office or employment[.]” 28 U.S.C. § 1346(b)(1). Defendant says the Court lacks

jurisdiction because Brown’s claim is not actually one for negligence; rather, it says “he is



                                                  3
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 4 of 13




challenging the decision-making process related to his veteran’s benefits,” something he may not

do in this Court. Def.’s Mem. [33] at 4.

       “In 1988, Congress passed the Veterans’ Judicial Review Act (‘VJRA’), which clearly

announced the intent of Congress to preclude review of benefits determinations in federal district

courts.” Zuspann v. Brown, 60 F.3d 1156, 1158 (5th Cir. 1995) (footnote omitted). Specifically,

the VJRA provides the following:

       (a) The Secretary shall decide all questions of law and fact necessary to a decision
       by the Secretary under a law that affects the provision of benefits by the Secretary
       to veterans or the dependents or survivors of veterans. Subject to subsection (b),
       the decision of the Secretary as to any such question shall be final and conclusive
       and may not be reviewed by any other official or by any court, whether by an
       action in the nature of mandamus or otherwise.

38 U.S.C. § 511(a). The VJRA “made changes to the existing structure for the administrative

review of such decisions, and created a new Article I Court, the Court of Veterans Appeals.”

King v. United States, 901 F. Supp. 2d 781, 784–85 (S.D. Miss. 2012). Under this system,

veterans may “appeal benefits determinations to the Board of Veterans’ Appeals,” and

“[j]urisdiction to review the Board’s decisions is conferred exclusively on the Court of Veterans

Appeals.” Zuspann, 60 F.3d at 1159. From there, “[t]he United States Court of Appeals for the

Federal Circuit has exclusive jurisdiction to review the decisions of the Court of Veterans

Appeals.” Id. So, to the extent Brown’s Complaint can be construed as challenging benefits

decisions, the Government’s motion is granted.

       Section 511(a) does not, however, bar all tort claims; it precludes judicial review when

the plaintiff’s claim would require the Court to “determine whether the VA acted properly in

handling his request for benefits.” King v. U.S. Dep’t of Veterans Affs., 728 F.3d 410, 415 (5th

Cir. 2013). Put simply, “section 511(a) is not a jurisdictional bar to a claim that does not entail

the review of a benefits decision.” Watson v. Veterans Hosp. Med. Staff, No. 20-510 (UNA),


                                                  4
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 5 of 13




2020 WL 1695087, at *2 (D.D.C. Apr. 7, 2020) (citing Blue Water Navy Vietnam Veterans

Ass’n, Inc. v. McDonald, 830 F.3d 570, 576 (D.C. Cir. 2016)).

       Notably, it is not always clear “whether a claim permissibly alleges a tort or

impermissibly challenges a benefits decision.” Rebich v. Dep’t of Veterans Affs., No. CV 19-26-

M-DWM, 2020 WL 264324, at *1 (D. Mont. Jan. 17, 2020). And at this point, the Court cannot

say with certainty that it entirely lacks subject-matter jurisdiction.

       Starting with the negligence claim, Brown alleges that “[o]n January 27, 2019,”

Defendant “breached the applicable standard of medical care owed to the Plaintiff.” Am. Compl.

[5] ¶ 22. This happens to be the same day the VA released its decision denying Brown benefits

for lung cancer—something Brown may not challenge in this Court. Id. ¶ 19; see also Records

[32-4] at 9. But Brown also seems to challenge the VAMC’s record keeping and diagnosis. For

example, he says January 27, 2019, is also when he “discover[ed] the clubbing of his fingers had

been reported incorrectly.” Pl.’s Resp. [35] at 2. The VAMC first reported “clubbing” in

Brown’s extremities on December 8, 2015, Records [32-4] at 20, but then on May 27, 2018,

found no clubbing, id. at 13. Similarly, Brown alleges in his Amended Complaint that the

VAMC first reported lung cancer in April 2012, then reported no lung cancer in April 2015.

Am. Compl. [5] at ¶¶ 13–17.

       In sum, while the VA’s benefits decision occurred the same day as the negligence Brown

alleges, it is unclear whether Brown takes issue with that decision, the physicians’ underlying

care and reporting, or both. If he challenges the care and reporting, then the Court would not

need to “determine whether the VA acted properly in handling his request for benefits.” King,

728 F.3d at 415. And as such, it would not be “certain that the plaintiff cannot prove a plausible




                                                   5
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 6 of 13




set of facts that establish subject-matter jurisdiction.” Davis, 597 F.3d at 649. But as noted, the

Court lacks jurisdiction to hear any challenges to the benefits decision.

        The same is true for Brown’s medical-malpractice claim—which may overlap the

negligence claim in this pro se pleading. Brown’s malpractice count incorporates his previous

averments, including those suggesting his lung cancer may have been misreported. Am. Compl.

[5] ¶ 25. He then avers that “[a]t all times, the . . . VAMC was working under the directions of

[the] VA,” id. [5] ¶ 18, and that the VA “fail[ed] to properly supervise the medical care and

treatment that was being provided by [the] VAMC,” id. ¶ 26. This presupposes sub-standard

treatment; indeed, Brown complains of “mistakes in classification of lung cancer as either small

cell or non-small cell lung cancer, mistakes in staging, and [a] mistaken diagnosis of lung

cancer.” Id. ¶ 27.2

        So, as with the negligence claim, it does not appear certain that Brown “cannot prove a

plausible set of facts that establish subject-matter jurisdiction.” Davis, 597 F.3d at 649. Whether

Brown’s doctors satisfied the applicable standard of care is distinct from whether the VA

properly denied benefits. The former may proceed, the latter must be dismissed for lack of

jurisdiction.3




2
  The Amended Complaint includes other alleged acts that are more ambiguous. For example,
the asserted “failure to carry out adequate examination or take an accurate history” seemingly
relates to the healthcare providers, but in laymen’s terms could address the VA’s benefit-related
investigation. Am. Compl. [5] ¶ 27. So too could the alleged “failure to refer . . . [Brown] to a
chest physician for further investigations,” and “mistakes in interpreting investigations.” Id.
Again, to the extent these challenge the benefits decision, this Court is without jurisdiction to
hear the complaint.
3
  Defendant did not argue that the Court lacks jurisdiction to consider allegedly negligent
reporting by the treating healthcare providers that leads to a challenged benefits decision.
Accordingly, the Court has not considered that legal issue.
                                                 6
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 7 of 13




       C.      Exhaustion

       Defendant apparently anticipated the Court’s potential holding on the jurisdictional issues

and on whether Brown is asserting claims apart from challenges to the benefits decisions. It

therefore says any claims unrelated to the benefits decision have not been exhausted. Def.’s

Mem. [33] at 6. Specifically, Defendant argues that Brown’s administrative complaint “strictly

pertained to the denial of service connection benefits” and “did not exhaust any claims of

medical malpractice.” Id.

       “A plaintiff must exhaust administrative remedies before pursuing relief under the

FTCA.” Lopez-Heredia v. Univ. of Tex. Med. Branch Hosp., 240 F. App’x 646, 647 (5th Cir.

2007) (citing 28 U.S.C. § 2675(a); Frantz v. United States, 29 F.3d 222, 224 (5th Cir. 1994)).

“To fulfill th[e exhaustion] requirement, an FTCA claimant must provide the agency with ‘facts

sufficient to allow his claim to be investigated.’” Life Partners, Inc. v. United States, 650 F.3d

1026, 1030 (5th Cir. 2011) (quoting Cook v. United States, 978 F.2d 164, 166 (5th Cir. 1992)).

This does not require “plaintiffs to specifically enumerate legal theories of recovery in their

administrative claims.” Id. (quoting Frantz, 29 F.3d at 224). And “[a]s long as ‘the

Government’s investigation of [the] claim should have revealed theories of liability other than

those specifically enumerated therein, those theories can properly be considered part of the

claim.’” Id. (quoting Rise v. United States, 630 F.2d 1068, 1071 (5th Cir. 1980)).

       Brown provided the VA enough to exhaust the non-benefits related claim, at least in the

amended administrative tort claim filed May 23, 2019. Records [32-4] at 1. In that document,

Brown asserted negligence and malpractice, among other things. Id. And contrary to

Defendant’s argument, his amended claim challenged more than just the denial of benefits for

lung cancer. Brown asserted in his Statement in Support of Claim that “[o]n or about 1-27-19



                                                 7
       Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 8 of 13




[he] became aware that there was no diagnosis for [his] medical condition lung cancer.” Id. at 7.

Yet he was “receiving chemo medicine for kidney and lung cancer” and continued treatment for

lung cancer through 2017. Id. According to him, “[t]he finding on 1-27-19 show[ed] and

establish[ed] on the part of the VA medical center and the VA administration the failure to

diagnose or [a] misdiagnosis, ignoring laboratory results, failure to order proper testing and

failure to recognize symptoms of lung cancer.” Id. Finally, he states that his oncologist reported

“no clubbing [and] that finding is not true or omission of the symptoms of my lung cancer.” Id.

       These facts are enough to “allow his claim to be investigated.” Life Partners, Inc., 650 F.

App’x at 1030. Brown specifically alleged negligence and medical practice in his amended

administrative tort claim and provided a factual basis for the claims. As in his Amended

Complaint, his amended tort claim may well have been challenging the benefits decision, but he

also alleged negligent record keeping and/or medical malpractice separate from that decision.

The VA had enough information to investigate a potential medical-malpractice claim.

Defendant’s motion to dismiss based on failure to exhaust is denied.

III.   Brown’s Motion to Strike

       Defendant’s Answer lists twenty-one “affirmative defenses.” Answer [14] at 1–5.

Brown primarily offers two general rejoinders: (1) some affirmative defenses “simply den[y]

plaintiff’s allegations and [are] therefore not [] proper affirmative defense[s],” Pl.’s Mem. [18] at

3, 5, 6, 7; and (2) some are “conclusion[s] of law and lack[] any factual detail and should be

stricken,”4 id. at 4, 5, 6, 7, 8, 9. He also provides somewhat substantive arguments to

Defendant’s first two affirmative defenses. See id. at 2.



4
  One response simply states, “This is not a proper affirmative defense. Therefore [it] should be
stricken.” Pl.’s Mem. [18] at 8.


                                                  8
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 9 of 13




       Federal Rule of Civil Procedure Rule 8(b)(1) provides that “a party must . . . state in short

and plain terms its defenses to each claim asserted against it,” and Rule 8(c)(1) says “a party

must affirmatively state any avoidance or affirmative defense.” A party may, under Rule 12(f),

move to strike “from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.”

       In his Reply, Brown says Rule 12(f) employs a three-part test for evaluating an

affirmative defense, which includes a Rule 12(b)(6) analysis of the pleaded defense. Pl.’s Reply

[22] at 2 (quoting Williams v. Provident Inv. Counsel, Inc., 279 F. Supp. 2d 894, 906 (N.D. Ohio

2003)). There is no such test in the Fifth Circuit. Instead, Defendant is required to “plead an

affirmative defense with enough specificity or factual particularity to give the plaintiff ‘fair

notice’ of the defense that is being advanced.” Woodfield v. Bowman, 193 F.3d 354, 362 (5th

Cir. 1999) (emphasis added). Thus, “an affirmative defense’s sufficiency under Rule 12(f)

generally relates to legal sufficiency and not whether the defense was pleaded with sufficient

factual detail.” Blount v. Johnson Controls, Inc., 328 F.R.D. 146, 150 (S.D. Miss. 2018) (citing

U.S. ex rel. Parikh v. Citizens Med. Ctr., 302 F.R.D. 416, 419 (S.D. Tex. 2014) (Costa, J.)).

       This presents a tall task for parties moving to strike defenses under Rule 12(f). Such

relief is warranted only when the defense “cannot, as a matter of law, succeed under any

circumstance.” Id. at 152 (citing United States v. Renda, 709 F.3d 472, 479 (5th Cir. 2013)).

Thus, “if there is a question of law or fact regarding a particular defense, a court must deny a

motion to strike.” Id. at 148 (quoting Bertoniere v. First Mark Homes, Inc., No. 2:09-CV-156-

DCB-MTP, 2010 WL 729931, at *1 (S.D. Miss. Feb. 25, 2010) (citations omitted)). And “in

some cases, merely pleading the name of the affirmative defense . . . may be sufficient . . . .” Id.

at 150 (quoting Woodfield, 193 F.3d at 362).



                                                  9
     Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 10 of 13




       Finally, a motion to strike “generally should not be granted absent a showing of prejudice

to the moving party.” Conn v. United States, 823 F. Supp. 2d 441, 446 (S.D. Miss. 2011);

accord Davis v. Hinds Cnty., No. 3:16-CV-674-DPJ-FKB, 2017 WL 2269010, at *2 (S.D. Miss.

May 23, 2017); see also 5C Fed. Prac. & Proc. Civ. § 1382 (3d ed.) (noting general agreement

that Rule 12(f) motions should be denied absent showing that defense “may cause some form of

significant prejudice”).

       Given these restrictions, it is not surprising that “[m]otions to strike defenses are

generally disfavored and rarely granted.” Id. at 148. Brown’s motion is no different. He makes

substantive arguments as to only the first two of those defenses—failure to state a claim and lack

of jurisdiction. But reading the Answer as a whole, both defenses provide fair notice. In fact,

Defendant has already moved under the second defense. And even if Defendant could have said

more, Brown has not shown prejudice as to these or any other defenses. See Conn, 823 F. Supp.

2d at 446.

       Brown’s other objections fare no better. Defendant does not need to provide detailed

factual descriptions of its affirmative defenses. See Blount, 328 F.R.D. at 150. And although

many of Defendant’s affirmative defenses deny the essential elements of Brown’s claims,

       the fact that Defendant[] pleaded more than was required merely gives [Brown] a
       roadmap for the issues he may face during discovery. There is no prejudice. And
       to the extent some defenses . . . may have been mislabeled as “affirmative
       defenses,” “Rule 12(f) is not to be used to police the form of a pleading or to
       correct any misdesignations it might contain.” 5C Fed. Prac. & Proc. Civ. § 1381
       (3d ed.).

Id. at 151. In short, the Court will not strike any of Defendant’s affirmative defenses on the

ground that they “simply den[y] plaintiff’s allegations.” Pl.’s Mem. [18] at 3, 5, 6, 7. Nor does

Brown present any other ground that justifies striking Defendant’s affirmative defenses. His

motion to strike is denied.


                                                 10
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 11 of 13




IV.    TRO Motion

       Brown seeks an order “stopping the Defendant[] from taking any money [p]ending the

resolution of this matter on the merits and order[ing] the Defendant[] to [r]efrain from further

harassing the plaintiff[.]” TRO [19] at 2–3. Defendant acknowledges that Brown received a

June 25 letter mistakenly saying he owed money but claims it corrected that mistake in a letter

dated July 16, 2020. Def.’s Resp. [24] at 2; see also Letter [26-1]. In what might be an example

of not taking “yes” for an answer, Brown says a controversy remains and the letter relieving him

of the mistaken debt is inadmissible. Pl.’s Reply [25] at 1–2.

       A TRO is an “extraordinary remedy.” Lakedreams v Taylor, 932 F.2d 1103, 1107 (5th

Cir. 1991). To obtain one, the movant must show (1) “a substantial likelihood that the movant

will prevail on the merits”; (2) “a substantial threat that irreparable harm will result if the

injunction is not granted”; (3) the movant’s “threatened injury outweighs the threatened harm to

the defendant”; and (4) “granting of the [TRO] will not disserve the public interest.” Richland

Equip. Co. v. Deere & Co., No. 5:17-CV-88-KS-MTP, 2017 WL 7037742, at *1 (S.D. Miss. July

18, 2017) (internal quotation marks omitted) (quoting Clark v. Prichard, 812 F.2d 991, 993 (5th

Cir. 1987)). A TRO “should not be granted unless the movant clearly carries the burden of

persuasion.” Canal Auth. of Fla. v. Callaway, 489 F.2d 567, 573 (5th Cir. 1974). And contrary

to Brown’s argument, when deciding a TRO motion, district courts may “employ informal

procedures and rely on generally inadmissible evidence[.]” Sierra Club v. F.D.I.C., 992 F.2d

545, 551 (5th Cir. 1993); see also Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981) (“[A]

preliminary injunction is customarily granted on the basis of procedures that are less formal and

evidence that is less complete than in a trial on the merits.”).




                                                  11
     Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 12 of 13




       It was Brown’s burden to establish each of the four essential elements for a TRO, yet he

failed to address any of them. See Dennis v. Jones, No. 5:19-CV-72-DCB-MTP, 2020 WL

2747228, at *1 (S.D. Miss. May 27, 2020). As a generally matter, he could not have satisfy

those factors anyway—especially irreparable harm—because he does not owe the money he

seeks to enjoin Defendant from collecting. See Letter [26-1] at 6 (“[N]o recoupment of disability

severance pay is required”). Accordingly, his motion for a TRO is denied.

V.     Motion for a Hearing

       Brown says he “can show [through] his evidence that the Defendant[] and Defendant[’s]

Attorneys[] have committed fraud on the Court.” Pl.’s Mot. [26] at 1. In his reply, Brown

specifies that “[p]erjury . . . was committed during the Board of Veterans Appeal Hearing by the

defendant, Veterans Affairs.” Pl.’s Reply [31] at 2.

       Local Uniform Civil Rule 7(b)(6)(A) states, “The court will decide motions without a

hearing or oral argument unless otherwise ordered by the court on its own motion or, in its

discretion, upon written request made by counsel in an easily discernible manner on the face of

the motion or response.” The decision to hold a hearing under this rule is discretionary.

Francois v. Colonial Freight Sys., Inc., No. 3:06-CV-434-WHB-LRA, 2007 WL 4564869, at *1

n.1 (S.D. Miss. Dec. 20, 2007).

       It is not clear how a hearing regarding any alleged misconduct, even assuming it

occurred, relates to or would inform any pending motion. Brown prevailed in part on the motion

to dismiss, and Defendant’s alleged fraud would not impact the motion to strike its affirmative

defenses or Brown’s requested TRO. As to the latter, Defendant appears to have remedied

Brown’s specific grievance and concede that Brown does not owe $15,699.60. Letter [26-1]. So




                                                12
      Case 3:20-cv-00063-DPJ-FKB Document 38 Filed 12/14/20 Page 13 of 13




regardless of any alleged malfeasance by Defendant during the agency-appeal process, Brown

has not shown a basis for an evidentiary hearing at this time.

VI.    Conclusion

       The Court has considered all arguments. Those not addressed would not change the

outcome. For the reasons stated, Brown’s motion to strike [17], motion for a TRO [19], and

motion for a hearing [26] are denied. Defendant’s motion to dismiss [32] is granted as to any

claims based on the VA’s benefits decision but otherwise denied.5

       SO ORDERED AND ADJUDGED this the 14th day of December, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




5
 Lack of subject-matter jurisdiction may be raised at any time before judgment. As may be
apparent from the Court’s analysis, it has struggled a bit with Brown’s pro se pleadings. Pro se
plaintiffs are held “to a more lenient standard than lawyers when analyzing complaints,” and the
Court applied that principle here. Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 469 (5th Cir.
2016). But if it appears at some point that jurisdiction is lacking, Defendant should re-assert its
motion.
                                                13
